Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered January 21, 1998, convicting him of robbery in the first degree, robbery in the second degree, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in permitting the People to introduce the defendant’s Grand Jury testimony into evidence on their rebuttal case. We disagree. In light of the inconsistencies between the defendant’s Grand Jury testimony and the account furnished by his alibi witnesses at trial, the defendant’s Grand Jury testimony was properly introduced as an admission (see, People v Rodriguez, 191 AD2d 597; People v Koestler, 176 AD2d 1207).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Joy and Smith, JJ., concur.